DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,218,598.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,218,598 recites “A computer-implemented method for forecasting inbound telecommunications received for an article rental and/or subscription service, the computer-implemented method comprising: determining a number of expected new users to be added to the article rental and/or subscription service during an upcoming window of time; predicting an expected user count based on the number of expected new users; estimating a future call rate and/or a future call volume based on a past call rate and/or a past call volume; and predicting a total number of expected calls for the article rental and/or subscription service based on the expected user count and the estimated future call rate”, and claim 21 of the present application recites “A computer-implemented method for forecasting inbound telecommunications received for an article rental and/or subscription service, the computer-implemented method comprising: determining a number of expected new users during an upcoming window of time: predicting an expected user count based on the number of expected new users; estimating a future inbound communication rate and/or a future inbound communication volume based on a past inbound communication rate and/or a past inbound communication volume; and predicting a total number of expected inbound communications for the article rental and/or subscription service based on the expected user count and the estimated future inbound communication rate”.

Claims 28-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,218,598.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 11,218,598 recites “A system for forecasting inbound telecommunications received for an article rental and/or subscription service, comprising: a storage device that stores instructions; and at least one processor that executes the instructions to perform functions including: determining a number of expected new users added to the article rental and/or subscription service during an upcoming window of time; predicting an expected user count based on a number of expected new users; estimating a future call rate and/or a future call volume based on a past call rate and/or a past call volume; and predicting a total number of expected calls for the article rental and/or subscription service based on the expected user count and the estimated future call rate”, and claim 28 of the present application recites “A system for forecasting inbound telecommunications received for an article rental and/or subscription service, the system comprising: a storage device that stores instructions; and at least one processor that executes the instructions to perform functions including: determining a number of expected new users during an upcoming window of time: predicting an expected user count based on the number of expected new users; estimating a future inbound communication rate and/or a future inbound communication volume based on a past inbound communication rate and/or a past inbound communication volume; and predicting a total number of expected inbound communications for the article rental and/or subscription service based on the expected user count and the estimated future inbound communication rate”.

Claims 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,218,598.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. 11,218,598 recites “A non-transitory computer-readable medium storing instructions for forecasting inbound telecommunications received for an article rental and/or subscription service, the instructions configured to cause at least one processor to perform operations comprising: determining a number of expected new users to be added to the article rental and/or subscription service during an upcoming window of time; predicting an expected user count based on the number of expected new users; estimating a future call rate and/or a future call volume based on a past call rate and/or a past call volume; and calculating a total number of expected calls for the article rental and/or subscription service based on the expected user count and the estimated future call rate”, and claim 35 of the present application recites “A non-transitory computer-readable medium storing instructions for forecasting inbound telecommunications received for an article rental and/or subscription service, the instructions configured to cause at least one processor to perform operations comprising: determining a number of expected new users during an upcoming window of time: predicting an expected user count based on the number of expected new users; estimating a future inbound communication rate and/or a future inbound communication volume based on a past inbound communication rate and/or a past inbound communication volume; and predicting a total number of expected inbound communication for the article rental and/or subscription service based on the expected user count and the estimated future inbound communication rate.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Szlam et al. (US Patent 5,214,688) teach a method and apparatus for dynamic and interdependent processing of inbound calls and outbound calls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THJUAN K ADDY/Primary Examiner, Art Unit 2652